                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, TYLER MAGILL, APRIL
    MUNIZ, HANNAH PEARCE, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD              Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,




                           Defendants.

   PLAINTIFF HANNAH PEARCE’S MOTION TO WITHDRAW AND VOLUNTARILY
                DISMISS HER CLAIMS WITHOUT PREJUDICE




Case 3:17-cv-00072-NKM-JCH Document 629 Filed 01/07/20 Page 1 of 7 Pageid#: 7991
          Plaintiff Hannah Pearce respectfully submits this motion to withdraw and voluntarily

  dismiss her claims without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

          On July 9, 2018, this Court dismissed all of Hannah Pearce’s claims against the Defendants

  who had moved to dismiss her Amended Complaint. 1 (ECF No. 335 at 62.) The Court did not

  address her claims against any non-moving Defendants. 2 (Id.) On September 17, 2019, Plaintiffs

  filed a Second Amended Complaint which clarified that Ms. Pearce only retained live claims

  against the defaulted Defendants. 3 (ECF. No. 557.)

          After careful consideration and consultation with her attorneys, Ms. Pearce has determined

  that she wishes to withdraw from this case and voluntarily dismiss her only live claims against the

  defaulted Defendants. Given that this Court has made clear that Ms. Pearce “has not sufficiently

  alleged her injuries were caused by overt acts committed in connection with Defendants’

  conspiracy,” (ECF No. 335 at 45), Ms. Pearce cannot continue on in this litigation without a

  colorable claim or likelihood of any damages, even as to the defaulted Defendants. Accordingly,

  the Court should grant the instant motion permitting Ms. Pearce to voluntarily withdraw.




  1
    The “moving” Defendants whose motions to dismiss were granted as to Hannah Pearce were: Jason Kessler,
  Richard Spencer, Christopher Cantwell, Vanguard America, Robert Ray, Nathan Damigo, Elliot Kline, Identity
  Europa, Matthew Heimbach, Matthew Parrott, Traditionalist Worker Party, Michael Hill, Michael Tubbs, League of
  the South, Jeff Schoep, Nationalist Socialist Movement, Nationalist Front, and Michael Peinovich. (ECF No. 335 at
  2 n.1.)
  2
   Those Defendants include James Fields, who answered the amended complaint, and the defaulted Defendants:
  Andrew Anglin, Moonbase Holdings, LLC, Augustus Sol Invictus, Fraternal Order of the Alt-Knights, Loyal White
  Knights of the Ku Klux Klan, and East Coast Knights of the Ku Klux Klan. (ECF No. 335 at 2 n.1.)
  3
   According to the Second Amended Complaint, Ms. Pearce only asserts claims against the defaulted Defendants:
  Andrew Anglin, Moonbase Holdings, LLC, Augustus Sol Invictus, Fraternal Order of the Alt-Knights, Loyal White
  Knights of the Ku Klux Klan, and East Coast Knights of the Ku Klux Klan. She does not assert claims against any
  other Defendant.

                                                         1
Case 3:17-cv-00072-NKM-JCH Document 629 Filed 01/07/20 Page 2 of 7 Pageid#: 7992
                                                    ARGUMENT

           Rule 41(a)(2) provides that “an action may be dismissed at the plaintiff’s request only by

  court order, on terms that the court considers proper. … Unless the order states otherwise, a

  dismissal under this paragraph (2) is without prejudice.” Fed. R. Civ. P. 41(a)(2). 4

           According to the United States Court of Appeals for the Fourth Circuit, the purpose of Rule

  41(a)(2) is to freely “allow voluntary dismissals unless the parties will be unfairly prejudiced. …

  [T]hus, a district court should grant a Rule 41(a)(2) motion ‘absent plain legal prejudice to the

  defendant,’” Bridge Oil, Ltd. v. Green Pac. A/S, 321 F. App’x 244, 245 (4th Cir. 2008) (internal

  citations omitted). In this regard, the prejudice must be substantial — “[a] defendant cannot

  establish prejudice sufficient to defeat a Rule 41(a)(2) motion merely by showing that it has filed

  a summary judgment motion … or that it faces the prospect of a subsequent lawsuit.” Id. (internal

  citations and quotations omitted).

           It is hard to imagine how any Defendants against whom Ms. Pearce still asserts claims

  would be prejudiced by her withdrawal from this lawsuit. The defaulted Defendants have served

  no discovery on Ms. Pearce, nor have they responded to a single discovery request from her. They

  have expended no resources whatsoever in participating in this litigation against Ms. Pearce. See

  e.g., White v. McClain, 5:09-cv-0797, 2009 WL 6366741, at *2 (S.D.W. Va. Dec. 4, 2009), report

  and recommendation adopted, 5:09-cv-00797, 2010 WL 1626911 (S.D.W. Va. Apr. 20, 2010)

  (granting motion for voluntary dismissal by noting “Defendants have neither filed an Answer to

  Plaintiff's Complaint nor otherwise pled”); see also Davis v. USX Corp., 819 F.2d 1270, 1273 (4th



  4
    While we recognize that voluntary dismissal is also available without court order by filing “a stipulation of
  dismissal signed by all parties who have appeared,” Fed. R. Civ. P. 41(a)(1)(A)(ii) (emphasis added), as the Court is
  aware, there are numerous pro se and defaulted Defendants who have been unresponsive at every stage of this
  litigation. Although Plaintiffs have no reason to believe any defendant would object to this particular motion, we
  believed it to be more efficient to seek this order directly from the Court, rather than attempt to obtain stipulations
  from parties who have been uncooperative or absent.

                                                            2
Case 3:17-cv-00072-NKM-JCH Document 629 Filed 01/07/20 Page 3 of 7 Pageid#: 7993
  Cir. 1987) (“[T]he district court must focus primarily on protecting the interests of the

  defendant.”). Nor is there any motion for summary judgment pending. Contra Howard v. Inova

  Health Care Servs., 302 F. App’x 166, 178–80 (4th Cir. 2008) (affirming denial of motion to

  withdraw after summary judgment motions had been filed).

         Moreover, this is clearly not a situation where “voluntary dismissal potentially unravels the

  effect of an earlier legal ruling,” RMD Concessions, L.L.C. v. Westfield Corp., Inc., 194 F.R.D.

  241, 243 (E.D. Va. 2000). Rather, it seeks to reinforce this Court’s earlier ruling: that in this

  Court’s view, Ms. Pearce “has not sufficiently alleged her injuries.” (ECF No. 335 at 45.) The

  fact that Ms. Pearce retained claims against defaulted Defendants was a mere technicality. Even

  if Ms. Pearce were awarded default judgment against the defaulted Defendants, she would unlikely

  be able to recover any damages. Thus, her continuation in this lawsuit would be futile.

                                        CONCLUSION

         For the foregoing reasons, Ms. Pearce respectfully request that the Court grant her motion

  to withdraw and voluntarily dismiss her claims without prejudice pursuant to Rule 41(a)(2).



  Dated: January 7, 2020                               Respectfully submitted,

                                                       /s/
                                                       Robert T. Cahill (VSB 38562)
                                                       COOLEY LLP
                                                       11951 Freedom Drive, 14th Floor
                                                       Reston, VA 20190-5656
                                                       Telephone: (703) 456-8000
                                                       Fax: (703) 456-8100
                                                       rcahill@cooley.com




                                                  3
Case 3:17-cv-00072-NKM-JCH Document 629 Filed 01/07/20 Page 4 of 7 Pageid#: 7994
                                                 Of Counsel:


   Roberta A. Kaplan (pro hac vice)              Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                  William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)            Jessica Phillips (pro hac vice)
   Michael L. Bloch (pro hac vice)               BOIES SCHILLER FLEXNER LLP
   KAPLAN HECKER & FINK LLP                      1401 New York Ave, NW
   350 Fifth Avenue, Suite 7110                  Washington, DC 20005
   New York, NY 10118                            Telephone: (202) 237-2727
   Telephone: (212) 763-0883                     Fax: (202) 237-6131
   rkaplan@kaplanhecker.com                      kdunn@bsfllp.com
   jfink@kaplanhecker.com                        wisaacson@bsfllp.com
   gtenzer@kaplanhecker.com                      jphillips@bsfllp.com
   mbloch@kaplanhecker.com

   Yotam Barkai (pro hac vice)                   David E. Mills (pro hac vice)
   BOIES SCHILLER FLEXNER LLP                    Joshua M. Siegel (VSB 73416)
   55 Hudson Yards                               COOLEY LLP
   New York, NY 10001                            1299 Pennsylvania Avenue, NW
   Telephone: (212) 446-2300                     Suite 700
   Fax: (212) 446-2350                           Washington, DC 20004
   ybarkai@bsfllp.com                            Telephone: (202) 842-7800
                                                 Fax: (202) 842-7899
                                                 dmills@cooley.com
                                                 jsiegel@cooley.com

   Alan Levine (pro hac vice)                    J. Benjamin Rottenborn (VSB 84796)
   Philip Bowman (pro hac vice)                  Erin Ashwell (VSB 79538)
   COOLEY LLP                                    WOODS ROGERS PLC
   1114 Avenue of the Americas, 46th Floor New   10 South Jefferson St., Suite 1400
   York, NY 10036                                Roanoke, VA 24011
   Telephone: (212) 479-6260                     Telephone: (540) 983-7600
   Fax: (212) 479-6275                           Fax: (540) 983-7711
   alevine@cooley.com                            brottenborn@woodsrogers.com
   pbowman@cooley.com                            eashwell@woodsrogers.com

                                                 Counsel for Plaintiffs




                                             4
Case 3:17-cv-00072-NKM-JCH Document 629 Filed 01/07/20 Page 5 of 7 Pageid#: 7995
                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 7, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                          Elmer Woodard
   David L. Hauck                                   5661 US Hwy 29
   David L. Campbell                                Blairs, VA 24527
   Duane, Hauck, Davis & Gravatt, P.C.              isuecrooks@comcast.net
   100 West Franklin Street, Suite 100
   Richmond, VA 23220                               James E. Kolenich
   jgravatt@dhdglaw.com                             Kolenich Law Office
   dhauck@dhdglaw.com                               9435 Waterstone Blvd. #140
   dcampbell@dhdglaw.com                            Cincinnati, OH 45249
                                                    jek318@gmail.com
   Counsel for Defendant James A. Fields, Jr.
                                                    Counsel for Defendants Matthew Parrott,
                                                    Traditionalist Worker Party, Jason Kessler,
                                                    Nathan Damigo, and Identity Europa, Inc.
                                                    (Identity Evropa)


   Bryan Jones                                      John A. DiNucci
   106 W. South St., Suite 211                      Law Office of John A. DiNucci
   Charlottesville, VA 22902                        8180 Greensboro Drive, Suite 1150
   bryan@bjoneslegal.com                            McLean, VA 22102
                                                    dinuccilaw@outlook.com
   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South           Counsel for Defendant Richard Spencer


   William Edward ReBrook , IV
   The Rebrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front




                                      1 Filed 01/07/20 Page 6 of 7 Pageid#: 7996
Case 3:17-cv-00072-NKM-JCH Document 629
          I further hereby certify that on January 7, 2020, I also served the following non-ECF
  participants, via U.S. mail, First Class and postage prepaid, addressed as follows:


   Loyal White Knights of the Ku Klux Klan          Moonbase Holdings, LLC
   a/k/a : Loyal White Knights Church of            c/o Andrew Anglin
   the Invisible Empire, Inc.                       P.O. Box 208
   c/o Chris and Amanda Barker                      Worthington, OH 43085
   2634 U.S. HWY 158 E
   Yanceyville, NC 27379


   Andrew Anglin                                    East Coast Knights of the Ku Klux Klan
   P.O. Box 208                                     a/k/a East Coast Knights of the
   Worthington, OH 43085                            True Invisible Empire
                                                    26 South Pine St.
                                                    Red Lion, PA 17356

   Fraternal Order of the Alt-Knights               Augustus Sol Invictus
   c/o Kyle Chapman                                 9823 4th Avenue
   52 Lycett Circle                                 Orlando, FL 32824
   Daly City, CA 94015

          I further hereby certify that on January 7, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Elliot Kline                                     Matthew Heimbach
   eli.f.mosley@gmail.com                           matthew.w.heimbach@gmail.com

   Robert Ray                                       Christopher Cantwell
   azzmador@gmail.com                               christopher.cantwell@gmail.com

   Vanguard America
   c/o Dillon Hopper
   dillon_hopper@protonmail.com

                                                        /s/
                                                       Robert T. Cahill (VSB 38562)
                                                       COOLEY LLP
                                                       11951 Freedom Drive, 14th Floor
                                                       Reston, VA 20190-5656
                                                       Telephone: (703) 456-8000
                                                       Fax: (703) 456-8100
                                                       rcahill@cooley.com

                                                       Counsel for Plaintiffs



                                      2 Filed 01/07/20 Page 7 of 7 Pageid#: 7997
Case 3:17-cv-00072-NKM-JCH Document 629
